DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-14) for further examination in the reply filed on 05/20/52022 is acknowledged.

Claim Objections
Claim 6-7 and 11 are objected to because of the following informalities:
		
Claim 6, lines 4-5 recite “the simulation result” this is the first recitation of “simulation result” therefore this may be amended to recite “a simulation result”.
Claim 7, line 7 recites “a plurality of polishing recipes” but a plurality of polishing recipes was recited above in line 4 of claim 7. Claim 7 may be amended to recite “[[a]] the plurality of polishing recipes”
Claim 11, line 2 recites “a simulation result” but the first recitation of “simulation result” is in claim 6. Claim 11  may be amended to recite “[[a]] the simulation result”.
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US9102033 hereinafter known as Hui) in view of Takahashi (JPH10264011)

	Regarding claim 1, Hui discloses system for controlling a polisher that locally polishes a substrate (Abstract), the substrate processing control system comprising: 
	a film thickness distribution estimation unit (Column 5, lines 47-49 “ The metrology tool 106 can measure the thickness of the wafer at various locations to determine a surface (thickness) profile of the wafer”) that measures the film thickness of the substrate and estimates the film thickness distribution of the substrate based on the measurement result (The metrology tool measures thickness at various locations to determine a surface thickness profile which is interpreted as the tool not measuring every surface, but instead taking various points to estimate the surface thickness profile); 
	a local polishing region setting unit for setting a local polishing region on the substrate based on the film thickness distribution (Column 6, lines 13-19 “For example, by evaluating surface profiles of incoming wafers, the APC system 110 determines an operation mode, and a CMP polishing recipe, for the CMP process tool 104 . Aspects of the present disclosure may be implemented within the APC system 110 to analyze information either from the metrology tools 106 or the database 108 or other proper equipment in the system 100 .” “Surface profiles” is interpreted to include film thickness distribution since film thickness distribution is an attribute of the surface that would make up the surface profile);  
	a model storage (Database 108) holding a recipe generating model (Column 6, lines 64-67 and column 6, line 1 “For example, in the depicted embodiment, the database 108 stores measurement data related to each wafer's pre- and post-polishing characteristics, and the database 108 also stores various CMP models associated with the measurement data.”) that defines the relation between an input node and an output node (Column 5, lines 63-67 and Column 6 lines 1-7 “For example, in the depicted embodiment, the database 108 stores measurement data related to each wafer's pre- and post-polishing characteristics, and the database 108 also stores various CMP models associated with the measurement data. Optimizations and other adjustments may be made to the process tool 104 via the network 102 based on the measurement data stored in the database 108 . In an example, the measurement data may be directly provided to the APC system 110 , and the APC system 110 may store the various CMP models associated with the measurement data.”), the input node being an attribute of the local polishing region (Column 6, lines 4-7 “In an example, the measurement data may be directly provided to the APC system 110 , and the APC system 110 may store the various CMP models associated with the measurement data.”), the output node comprising a recipe for a polishing process (Column 6, lines 12-19 “For example, by evaluating surface profiles of incoming wafers, the APC system 110 determines an operation mode, and a CMP polishing recipe, for the CMP process tool 104 . Aspects of the present disclosure may be implemented within the APC system 110 to analyze information either from the metrology tools 106 or the database 108 or other proper equipment in the system 100.” And Column 4, lines 62-67 and Column 5, lines 1-5 “After the polishing sequence, the wafers may be subjected to a post-CMP cleaning. The wafers may then be subjected to in-line metrology to measure a post-CMP thickness of the polished layer. The measured post-CMP thickness of the layer on each wafer may be transmitted to the external and/or internal control system. The various pre-CMP thicknesses, post-CMP thicknesses, polishing times, polishing pressures (for example, mean pressure or zone pressures), angular velocities, linear velocities, and other polishing parameters can be used to generate CMP models for deriving CMP polishing recipes for subsequent wafers to be polished.” The relation between attributes of the input node and output node are used to generate CMP models); 
	a polishing recipe generator that puts an attribute of the local polishing region set by the local polishing region setting unit into the input node of the recipe generating model and determines a polishing recipe for polishing the local polishing region (Column 6, lines 13-16 “For example, by evaluating surface profiles of incoming wafers, the APC system 110 determines an operation mode, and a CMP polishing recipe, for the CMP process tool 104.”); and 
	a polishing recipe transmitter for transmitting data of the polishing recipe to a polisher that performs local polishing (Column 6, lines 19-27 “The APC system 110 may comprise a computer that can be a conventional, commercially-available computer, or any other suitable computer hardware. The computer may be a general purpose or specific purpose computer. The hardware of the APC system 110 includes a processor and a memory. The memory stores a computer program that is executed by the processor, and that causes the computer to control process tool 104 and various other process tools.” The computer transmits the polishing recipe to the CMP process tool).

	Hui fails to explicitly disclose a polishing head selection unit for selecting a polishing head based on the size of the local polishing region.

	Takahashi teaches a polishing head selection unit for selecting a polishing head based on the size of the local polishing region. (Translated Description Paragraph 0039 “Further, the diameter of the finish polishing head 109 shown, rough polishing head 105a, smaller than that of 105b, is smaller than the diameter of the finish polishing pad 110 is also of the rough polishing pad 111 at the same time, the polishing pad which is of diameter greater in order to avoid the risk of polishing the unnecessary part by the use of a. So in case there is no need to consider this risk, finish polishing pad 110, as well as the size of the rough polishing pad 111 and the rough polishing head 105a of the finish polishing head 109, to may be the same as that of the 105b, also, then it may be increased.”)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hui to incorporate the teachings of Takahashi to provide a polishing head selection unit for selecting a polishing head based on the size of the local polishing region. Doing so would allow a polishing head to be selected for polishing the needed area without excessively polishing other areas in proximity to the unpolished area, and would also save time and prevent wear on the polishing tools.

	Regarding claim 2, Hui, as modified by Takahashi, discloses the substrate processing control system according to claim 1, wherein the input node of the recipe generating model comprises a plurality of input nodes that are the outline of the local polishing region and the average film thickness thereof (As addressed in claim 1 regarding the rejection of “film thickness distribution unit” Hui discloses “The metrology tool measures thickness at various locations to determine a surface thickness profile which is interpreted as the tool not measuring every surface, but instead taking various points to estimate the surface thickness profile” determining the average film thickness would require knowing the outline of the substrate to know the boundaries to estimate within. Column 6, lines 64-67 and column 6, line 1 “The database 108 stores measurement data related to each wafer's pre- and post-polishing characteristics, and the database 108 also stores various CMP models associated with the measurement data.” The average film thickness and outline of the local polishing region would be characteristics of the wafer)

	Regarding claim 3, Hui, as modified by Takahashi, discloses the substrate processing control system according to claim 1, wherein the local polishing region setting unit changes a criterion for setting a Page 3 of 8local polishing region depending on whether the precision or throughput of substrate processing is given priority (Hui Column 17, lines 39-52 “The control system implements multiple operation modes, allowing concurrently control of both target thickness and surface profile uniformity, thereby improving throughput. For example, the control system may choose to control pressure parameters, polishing parameters, other suitable parameters, or combinations thereof depending on a surface profile of a wafer to be polished. In an example, the control system separates pressure profiles from polishing time. The multiple operation modes are implemented in a CMP apparatus that can polish multiple wafers on a single polishing pad/platen assembly. The disclosed control system can implement both model-based actions and rule-based overrides (in other words, apply various constraints).” The control system has multiple operation modes and can implement both model-based and rule-based overrides which can include an override rule such as prioritizing throughput when tolerances aren’t as strict, thus, precision is prioritized lower than throughput).


Regarding claim 14, Hui, as modified by Takahashi, discloses the substrate processing control system according to claim 1, comprising a data receiver for receiving data on local polishing transmitted from a plurality of polishers connected to the data receiver via a network (Column 5 lines 17-25 “The system 100 includes a network 102 that enables various entities to communicate with one another. For example, each entity of the system 100 interacts with the other entities to provide services to and/or receive services from the other entities. The network 102 may be a single network or a variety of different networks, such as an intranet, an Internet, and/or other suitable network. The network 102 includes wired communication channels, wireless communication channels, or combinations thereof.” Column 6, lines 1-4 “Optimizations and other adjustments may be made to the process tool 104 via the network 102 based on the measurement data stored in the database 108 .”).

	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Takahashi and further in view of Morisawa (US205245169).

	Regarding claim 4, Hui, as modified by Takahashi discloses all elements of the current invention as stated above except wherein the film thickness distribution estimation unit estimates the film thickness distribution also based on an etching pattern of a substrate to be polished.

	Morisawa teaches wherein the film thickness distribution estimation unit estimates the film thickness distribution also based on an etching pattern of a substrate to be polished. (Paragraph 0083 “Furthermore, in the case where a film with a step height on the surface thereof is formed through the process flow of metal deposition, photography, metal etching, and the insulating film deposition as the previous process of the polishing, the polishing process model has, as a parameter, an amount obtained by subtracting the polishing amount in the case of polishing a planar insulating film in the same time from the polishing amount obtained from the difference in the film thickness before/after CMP at the thickness measurement site which is determined by polishing a surface step height. Also, the polishing process model has, as a parameter, a ratio of the removal rate which changes depending on the polishing condition with respect to the within-wafer distribution of the reference removal rate and the material type of the film or process condition.”)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hui in view of Takahashi to incorporate the teachings of Morisawa to have the film thickness distribution estimation unit estimate the film thickness distribution based on an etching pattern of a substrate to be polished. Doing so would allow the film distribution estimation unit to use the etching pattern to more accurately estimate the film thickness distribution and provide more accurate polishing. 


	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Takahashi and further in view of Hirabayashi (JPH1190816).

	Regarding claim 5, Hui, as modified by Takahashi, discloses all of the elements of the current invention stated above except wherein the recipe generating model has a condition of the entire polishing as an input node.

	Hirabayashi does teach that it is possible to uniformly polish the surface of the wafer by intensively polishing a large area. (Translated Description paragraph 0040 “According to the invention described in claim 3, the film thickness sensor for measuring the film thickness of the wafer and the drive unit are controlled based on the film thickness distribution of the wafer measured by the film thickness sensor. It is possible to uniformly polish the entire surface of the wafer by intensively polishing a large area.”)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recipe generating model to have a condition of the entire polishing as an input node. A person having ordinary skill in the art would be capable of determining that polishing the entire surface would be a reasonable condition to include. Entire polishing would be beneficial when determination of which areas to polish is complicated due to unusual surface profile or when required to do an initial entire polishing before moving to a more specialized polisher for unique characteristics. 

	Claim(s) 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Takahashi and further in view of Ushio (JP2002343753).

	Regarding claim 6, Hui, as modified by Takahashi, fails to disclose a simulator that simulates the film thickness distribution of a substrate and throughput to be achieved by local polishing according to the polishing recipe and determines whether the polishing recipe is to be adopted or not based on the simulation result.

	Ushio teaches a simulator that simulates the film thickness distribution of a substrate and throughput to be achieved by local polishing according to the polishing recipe and determines whether the polishing recipe is to be adopted or not based on the simulation result. (Translated Description Paragraph 0025 “Based on the desired shape or the desired film thickness distribution on the processed surface side, the target processing that is the processing amount distribution of the processed surface necessary to obtain the desired shape or the desired film thickness distribution. Using the simulation method according to any one of (1) to (5) above, a control parameter or control that is assumed in the above-mentioned assumption step A simulation step of predicting a machining amount distribution of the work surface obtained after the workpiece is machined by the machining device according to a program, a machining amount distribution predicted in the simulation stage, and a target machining amount distribution And a determination step of determining the quality of the control parameter or the control program assumed in the above-mentioned assumption step.” Paragraph 0026 “When it is determined to be no in the determination step, the control parameter or control program assumed in the estimation step is changed at least in part from what has already been assumed, and the estimation step, The production method according to (6), wherein the simulation step and the determination step are repeated in this order.”)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hui in view of Takahashi to incorporate the teachings of Ushio to provide a simulator to simulate fil thickness distribution and throughput to produce a simulation result for deciding if the polishing recipe should be adopted or not. Providing the simulator to simulate a result would allow the polishing process to be further optimized and determine when it is appropriate to use the polishing recipe or use a different recipe that may produce better polishing results.


Regarding claim 7, Hui, as modified by Takahashi, discloses the substrate processing control system according to claim 6, wherein the model storage holds a plurality of recipe generating models of different types (Column 5, lines 64-67 and Column 6, line 1 “For example, in the depicted embodiment, the database 108 stores measurement data related to each wafer's pre- and post-polishing characteristics, and the database 108 also stores various CMP models associated with the measurement data.”), wherein the polishing recipe generator determines a plurality of polishing recipes using different recipe generating models (Column 6, lines 13-16 “For example, by evaluating surface profiles of incoming wafers, the APC system 110 determines an operation mode, and a CMP polishing recipe, for the CMP process tool 104.” The characteristics of the wafers are stored in in the database as models and the APC uses the models to generate a recipe).

Hui fails to disclose wherein the simulator determines a single polishing recipe based on simulation results of a plurality of polishing recipes determined by using different recipe generating models.

Ushio teaches wherein the simulator determines a single polishing recipe based on simulation results of a plurality of polishing recipes determined by using different recipe generating models (Translated Description Paragraph 0133 “Next, the arithmetic processing unit 20 determines whether or not the calculation of the polishing amount has been completed for all the partial regions of the surface to be polished of the wafer 2 (step S16). If not completed, the process returns to step S14. On the other hand, if it has ended, the process moves to step S17. In this case, the polishing amount distribution of the surface to be polished of the wafer 2 is obtained. Steps S14 to S16 correspond to a prediction unit (simulation unit) that predicts the polishing amount distribution of the surface to be polished of the wafer 2.” Paragraph 0134 “In step S17, the arithmetic processing unit 20 compares the predicted polishing amount distribution of the surface to be polished of the wafer 2 with the target polishing amount distribution calculated in step S12, and determines whether or not a predetermined criterion is satisfied. By doing so, the quality of the latest adjustment parameter value (or set of values) set in step S13, that is, the quality of the assumed control parameter or control program is determined.”)

It would have been prima facie obvious to one of ordinary skill in the art for the effective filing date of the claimed invention to have modified Hui to incorporate the teachings of Ushio to provide a simulator to determine a single polishing recipe based on simulation results of a plurality of polishing recipes determined by using different recipe generating models. Hui discloses using measurement data of preprocessed and postprocessed wafer to determine models for selecting recipes and this data would be obvious to use in conjunction with the simulator taught by Ushio to allow the models to be simulated and compared for determining which single recipe is the best to use.

Regarding claim 8, Hui, as modified by Takahashi, discloses the substrate processing control system according to claim 7, but does not explicitly disclose comprising a learning unit for performing learning on the recipe generating model based on results of simulations performed on a plurality of local polishing regions by the simulator.

Ushio teaches a learning unit for performing learning on the recipe generating model based on results of simulations performed on a plurality of local polishing regions by the simulator. (Paragraph 0060 “According to the creation method of (6), the machining amount distribution of the work surface of the work piece obtained by the assumed control parameter or control program is calculated by the simulation method of any one of (1) to (5). I use it to predict. Therefore, since the accuracy of this prediction is increased, it is possible to efficiently optimize the processing conditions (control parameters of the processing device, etc.). As a result, it is possible to achieve overall process efficiency, and by operating the processing apparatus according to the control parameters or control program created by the creation method of (6) above, the desired shape of the surface to be processed or A desired film thickness distribution on the surface to be processed can be accurately obtained. For example, if applied to CMP, high flatness can be secured.” As the accuracy of the simulation results increases, the process conditions are optimized resulting in better overall process efficiency)

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hui in view of Takahashi to incorporate the teachings of Ushio to provide a learning unit for performing learning on the recipe generating model based on results of simulations performed on a plurality of polishing regions by the simulator. Doing so would allow the results of the simulations to be used to further optimize the recipe generating models to produce better results and provide enhanced polishing in future polishing operations.

Regarding claim 9, Hui, as modified by Takahashi, discloses all elements of the current invention as stated above except a learning unit for performing learning on the recipe generating model based on a result of local polishing actually performed according to the polishing recipe.

Ushio teaches a learning unit for performing learning on the recipe generating model based on a result of local polishing actually performed according to the polishing recipe. (Paragraph 0077 “According to the processing system of (29) above, since the measuring device, the creating device, and the processing device constitute a processing system as a whole, it is possible to consistently create and process measurement, control parameters, etc. As a result, it is possible to improve the efficiency of the machining process.” Paragraph 0078 “According to the processing system of (30), since the input of the measurement result and the input of the control parameter or the control program are performed automatically or in response to the command, the burden on the operator can be reduced. In the processing system of (30), the measurement, creation of control parameters, etc., and processing as a whole can be completely automated.” The actual results of the polishing are used to continually improve the efficiency of the machining process)

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hui in view of Takahashi to incorporate the teachings of Ushio to provide a learning unit for performing learning on the recipe generating model based on a result of local polishing actually performed according to the polishing recipe. Doing so would allow the actual results of the polishing to be used for further optimizing the polishing models and provide enhanced polishing in future polishing operations.

Regarding claim 10, Hui, as modified by Takahashi, discloses the substrate processing control system according to claim 6, having an actual result data storage holding a previously generated polishing recipe and data on the film thickness distribution of a substrate polished by using the polishing recipe (Column 6, lines 12-19 “For example, by evaluating surface profiles of incoming wafers, the APC system 110 determines an operation mode, and a CMP polishing recipe, for the CMP process tool 104 . Aspects of the present disclosure may be implemented within the APC system 110 to analyze information either from the metrology tools 106 or the database 108 or other proper equipment in the system 100.” And Column 4, lines 62-67 and Column 5, lines 1-5 “After the polishing sequence, the wafers may be subjected to a post-CMP cleaning. The wafers may then be subjected to in-line metrology to measure a post-CMP thickness of the polished layer. The measured post-CMP thickness of the layer on each wafer may be transmitted to the external and/or internal control system. The various pre-CMP thicknesses, post-CMP thicknesses, polishing times, polishing pressures (for example, mean pressure or zone pressures), angular velocities, linear velocities, and other polishing parameters can be used to generate CMP models for deriving CMP polishing recipes for subsequent wafers to be polished.”), 
wherein the substrate processing control system reads from the actual result data storage a predetermined number of polishing recipes approximate to the film thickness distribution of a substrate estimated by the film thickness distribution estimation unit (Column 17, lines 22-36 “In the depicted embodiment, the APC system 110 can relay the CMP profile recipes to the process tool 104 , such that the at least two wafers are polished according to the determined CMP profile recipes. In an example, characteristics of the polished wafers (post-CMP characteristics), such as surface profiles of the at least two polished wafers, can be measured, for example by the metrology tool 106 , or indirectly from software computations. The post-CMP characteristics may be stored in the database 108 . The APC system 110 may modify the CMP control models based on the post-CMP characteristics of the at least two polished wafers, and/or other CMP models may be generated based on the post-CMP characteristics of the at least two polished wafers. The modified CMP and/or additional CMP models may be used for subsequent wafer processing (CMP processing).”).

Hui fails to disclose wherein the simulator determines a single polishing recipe based on simulation results of a plurality of polishing recipes.

Ushio teaches wherein the simulator determines a single polishing recipe based on simulation results of a plurality of polishing recipes (Translated Description Paragraph 0133 “Next, the arithmetic processing unit 20 determines whether or not the calculation of the polishing amount has been completed for all the partial regions of the surface to be polished of the wafer 2 (step S16). If not completed, the process returns to step S14. On the other hand, if it has ended, the process moves to step S17. In this case, the polishing amount distribution of the surface to be polished of the wafer 2 is obtained. Steps S14 to S16 correspond to a prediction unit (simulation unit) that predicts the polishing amount distribution of the surface to be polished of the wafer 2.” Paragraph 0134 “In step S17, the arithmetic processing unit 20 compares the predicted polishing amount distribution of the surface to be polished of the wafer 2 with the target polishing amount distribution calculated in step S12, and determines whether or not a predetermined criterion is satisfied. By doing so, the quality of the latest adjustment parameter value (or set of values) set in step S13, that is, the quality of the assumed control parameter or control program is determined.”).

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hui in view of Takahashi to incorporate the teachings of Ushio to provide a simulator for determining a single polishing recipe based on simulation results of a plurality of polishing recipes. Doing so would allow the simulator to simulate results based on many polishing recipes to determine which recipe is ideal and would produce the best actual polishing results.


Regarding claim 11, Hui, as modified by Takahashi, fails to explicitly disclose the substrate processing control system according to claim 6, comprising an output unit (Paragraph 0119 of the instant application recites “The local polishing control system 1 also has an output unit 17. The output unit 17 comprises, for example, a display or other indicating means. The local polishing control system 1 outputs, for example, a simulation result obtained by the simulator 14 from the output unit 17.” Therefore the output unit is understood to be a display such as a computer screen) for outputting a simulation result obtained by the simulator (Hui does disclose a computer may include on or more user interfaces in Column 6, lines 19-34“The APC system 110 may comprise a computer that can be a conventional, commercially-available computer, or any other suitable computer hardware. The computer may be a general purpose or specific purpose computer. The hardware of the APC system 110 includes a processor and a memory. The memory stores a computer program that is executed by the processor, and that causes the computer to control process tool 104 and various other process tools. The computer is operable to perform actions including manipulating information (including manipulating information using a model), receiving information, storing information, and transferring information. In an example, the computer may include multiple computers. The computer may include equipment or code embedded in a process tool, such as, for example, the process tool 104 . The computer may further include one or more user interfaces.”).

Ushio teaches an output unit for outputting a simulation result obtained by the simulator (Paragraph 0158 “According to the present embodiment, the operator can input the polishing conditions as appropriate, and accordingly the simulation result such as the film thickness distribution of the surface to be polished of the wafer 2 can be obtained. Therefore, the operator can also use the simulation device to create a control parameter or control program for controlling the polishing device 1.” The results obtained by the operator would be output on a computer display and the operator would be able to use the user interface to see that result.)

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hui in view of Takahashi to incorporate the teachings of Ushio to provide a simulation result obtained by the simulator to be output by an output unit of Hui. Doing so would allow the simulation result to be output to an output unit, such as the computer including a user interface, so that a user may see the result and determine if there are any other control parameters that may be adjusted for increased accuracy of polishing.

Regarding claim 12, Hui, as modified by Takahashi, discloses all elements of the current invention as stated above except wherein the simulator comprises a simulation model.

Ushio teaches wherein the simulator comprises a simulation model (Paragraph 0126 “Prior to the processing of step S2, the value of a parameter (referred to as a fixed parameter) that is fixedly handled during the simulation in the polishing condition and the parameter that adjusts the value during the simulation in the polishing condition (referred to as an adjustment parameter). The type of is input by the input unit 21. These are stored in an internal memory (not shown) (not shown) of the arithmetic processing unit 20. The fixed parameters include, for example, the type of film on the surface to be polished of the wafer 2, the type of slurry, the type of material of the polishing body 14, the structure of the polishing body 14 (groove pattern, etc.), the diameter of the polishing body 14, the wafer 2 Can be mentioned. The adjustment parameters may include, for example, the number of rotations of the polishing member 11, the number of rotations of the wafer 2, the swing pattern (speed, stroke, swing start position, etc.) of the polishing member 11. Among the adjustment parameters, for example, the number of revolutions of the polishing member 11 and the number of revolutions of the wafer 2 may be input in advance as fixed parameters.”)

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hui in view of Takahashi to incorporate the teachings of Ushio to provide a simulator comprising a simulation model. Doing so would allow the simulator to perform its intended function of simulating the recipe generating model for optimizing polishing operations.


Regarding claim 13, Hui, as modified by Takahashi, discloses all elements of the current invention as stated above except wherein the simulation model performs learning based on a result of local polishing actually performed according to the polishing recipe.

Ushio teaches wherein the simulation model performs learning based on a result of local polishing actually performed according to the polishing recipe. (Paragraph 0077 “According to the processing system of (29) above, since the measuring device, the creating device, and the processing device constitute a processing system as a whole, it is possible to consistently create and process measurement, control parameters, etc. As a result, it is possible to improve the efficiency of the machining process.”)

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hui in view of Takahashi to incorporate the teachings of Ushio to provide the simulation model performing learning based on a result of local polishing actually performed according to the polishing recipe. Doing so would allow the simulation model to take actual polishing results and learn from them for further optimizing the polishing operation and providing improved polishing results in future polishing operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeh (US20130241075) discloses closed loop control may be used to improve uniformity of contact or via critical dimension using chemical mechanical planarization. Guthrie et al. (US20050239222) discloses during planarization of wafers, the thickness of a layer of a wafer is measured at a number of locations, after the wafer has been planarized by chemical mechanical polishing. The thickness measurements are used to automatically determine, from a center to edge profile model to which the measurements are fit, a parameter that controls chemical mechanical polishing, called "backside pressure.". Shanmugasundram et al. (US20020197745) discloses a method of controlling surface non-uniformity of a wafer in a polishing operation includes (a) providing a model for a wafer polishing that defines a plurality of regions on a wafer and identifies a wafer material removal rate in a polishing step of a polishing process for each of the regions, wherein the polishing process comprises a plurality of polishing steps, (b) polishing a wafer using a first polishing recipe based upon an incoming wafer thickness profile, (c) determining a wafer thickness profile for the post-polished wafer of step (b), and (d)calculating an updated polishing recipe based upon the wafer thickness profile of step (c) and the model of step (a) to maintain a target wafer thickness profile. The model can information about the tool state to improve the model quality. The method can be used to provide feedback to a plurality of platen stations. Ramavajjala (US20130267148) discloses the polish time is automatically determined using the partitioned CMP model. A CMP process is performed on a patterned product wafer having a plurality of the in-process devices using a recipe including the polish time. Zhang (US20140080229) discloses a semiconductor processing device and a method of operating the same. The method may include measuring at least one property of a semiconductor wafer and determining a recipe for processing the semiconductor wafer based on the at least one property. The semiconductor wafer may be processed with a plurality of chemical mechanical polishing (CMP) modules based on the determined recipe, wherein the recipe comprises a value of at least one parameter for use by each of the plurality of CMP modules. The measurements may be made in situ or by an inline metrology device. The recipe and various parameters associated with the recipe may be determined by a controller of the semiconductor processing device. Misra (US20100273398) discloses a polishing pad for chemical mechanical planarization of a film on a substrate is customized by obtaining one or more characteristics of a structure on a substrate. Pasadyn (US6540591) discloses a method for polishing wafers includes providing a wafer having a process layer formed thereon; providing a polishing tool having a plurality of control zones and being adapted to polish the process layer based on an operating recipe, the operating recipe having a control variable corresponding to each of the control zones; measuring a pre-polish thickness profile of the process layer; comparing the pre-polish thickness profile to a target thickness profile to determine a desired removal profile; determining values for the control variables associated with the control zones based on the desired removal profile; and modifying the operating recipe of the polishing tool based on the values determined for the control variables. A processing line includes a polishing tool, a metrology tool, and a process controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                             
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723